Citation Nr: 0911259	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint 
and disc disease of the cervical spine.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

5.  Entitlement to service connection for colon polyps.

6.  Entitlement to service connection for skin moles.

7.  Entitlement to service connection for tinea cruris.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
colonic perforation.

9.  Entitlement to an award of a total rating for individual 
uemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The Veteran testified at a travel Board hearing in July 2008.  

The issues of entitlement to service connection for bilateral 
hearing loss for tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2008, the Veteran withdrew his appeal of the claims 
for service connection for degenerative joint and disc 
disease of the cervical spine; chronic obstructive pulmonary 
disease; colon polyps; skin moles; tinea cruris; entitlement 
to compensation under 38 U.S.C.A. § 1151 for colonic 
perforation; and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for service connection for 
degenerative joint and disc disease of the cervical spine 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 
2008); 38 C.F.R. § 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for service connection for 
chronic obstructive pulmonary disease have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.204 (2008).

3.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for service connection for 
colon polyps have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 
(2008).

4.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for service connection for 
skin moles have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008).

5.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for service connection for 
tinea cruris have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008).

6.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for compensation under 
38 U.S.C.A. § 1151 for colonic perforation have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.204 (2008).

7.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for an award of a TDIU due 
to service-connected disabilities have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In April 2007, the Veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
March 2007 statement of the case.  This perfected his appeal 
as to his claims for service connection for degenerative 
joint and disc disease of the cervical spine; chronic 
obstructive pulmonary disease; colon polyps; skin moles; 
tinea cruris; entitlement to compensation under 38 U.S.C.A. 
§ 1151 for colonic perforation; and entitlement to an award 
of a TDIU.   At a July 2008 hearing before the Board, the 
Veteran indicated that he wished to withdraw his appeals as 
to these issues.

A substantive appeal may be withdrawn on the record at a 
hearing by the Veteran at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal as to the issues of 
service connection for degenerative joint and disc disease of 
the cervical spine; chronic obstructive pulmonary disease; 
colon polyps; skin moles; tinea cruris; entitlement to 
compensation under 38 U.S.C.A. § 1151 for colonic 
perforation; and entitlement to an award of a TDIU, there 
remain no allegations of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to 
review these issues.




ORDER

The appeal of the claim of entitlement to service connection 
for degenerative joint and disc disease of the cervical spine 
is dismissed.

The appeal of the claim of entitlement to service connection 
for chronic obstructive pulmonary disease is dismissed.

The appeal of the claim of entitlement to service connection 
for colon polyps is dismissed.

The appeal for the claim of entitlement to service connection 
for skin moles is dismissed.

The appeal of the claim of entitlement to service connection 
for tinea cruris is dismissed.

The appeal of the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for colonic perforation is dismissed.

The appeal of the claim of entitlement to an award of a TDIU 
is dismissed.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure in service while 
he was stationed in Korea.  At the hearing, he indicated that 
he worked with machine guns and mortars and was exposed to 
loud noises from explosives and ammunition.  He stated that 
he was sent for mortar practice about once a month.  He 
provided testimony that he first noticed the onset of hearing 
loss during service and that he was unsure if he was given 
any hearing protection.  As for his tinnitus, he testified 
that he experienced ringing in his ears during service and 
that he continued to experience ringing in his ears.  The 
Board finds the Veteran's testimony credible.

The Board observes that while the Veteran's service medical 
records do not show any hearing loss, the absence of evidence 
of a hearing loss disability in service is not fatal to his 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  The 
Veteran is competent to describe his exposure to loud sounds, 
and he is also competent to testify as to his experience of 
ringing in the ears in service and after service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  The threshold for 
finding a link between current disability and service is low.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   

A VA examination is needed so that an examiner can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between 
any current hearing loss and tinnitus disability and service.

During his hearing, the Veteran also testified that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  VA has a duty to obtain SSA records 
when it has actual notice that the Veteran is receiving SSA 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker 
v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, 
action should be taken to contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA disability benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA disability 
benefits, including any SSA administrative 
decisions and the medical records upon 
which the decisions were based.

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently present bilateral hearing 
loss and tinnitus.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

For purposes of determining the etiology 
of the claimed disabilities, the examiner 
should assume that the Veteran was exposed 
to loud noise during the performance of 
his service duties.  Based upon the claims 
folder review and the examination results, 
the examiner should provide an opinion 
with respect to any hearing loss and 
tinnitus found to be present as to whether 
there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
military service.  The rationale for all 
opinions expressed must also be provided.

3.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims.  If the benefits sought 
are not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


